Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 08, 2015

The Court of Appeals hereby passes the following order:

A15D0537. AUDREA MARKS v. JASON SOLES et al.

      Audrea Marks filed this application for discretionary appeal from the trial
court’s order concerning, among other issues, an award of custody of her minor
children to the father and paternal grandparents. Under OCGA § 5-6-34 (a) (11),
direct appeals are permitted from “[a]ll judgments or orders in child custody cases
awarding, refusing to change, or modifying child custody or holding or declining to
hold persons in contempt of such child custody judgments or orders.” Thus, the order
that Marks seeks to appeal is directly appealable. The fact that Marks also wishes to
challenge other portions of the trial court’s order, including child support, does not
alter this conclusion. See Collins v. Davis, 318 Ga. App. 265, 266-269 (1) (733 SE2d
798) (2012) (if trial court’s order falls within scope of OCGA § 5-6-34 (a) (11), then
a direct appeal is authorized regardless of the issue raised on appeal).
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Marks shall have ten days from the date of this order to file a
notice of appeal with the trial court. If, however, she has already filed a notice of
appeal, she need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     09/08/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.